777 N.W.2d 174 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jerrad Lee KOLLER, Defendant-Appellant.
Docket No. 139117. COA No. 290955.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the May 21, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden *175 of establishing entitlement to relief under MCR 6.508(D).